PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CLOUDMINDS (BEIJING) TECHNOLOGIES CO., LTD. et al.
Application No. 16/844,859
Filed: 9 Apr 2020
For: ROBOT

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.59(b), filed July 12, 2022, to expunge information from the above-identified application. 

The petition is DISMISSED.

Petitioner requests that the Petition for Revival of Abandoned Application, filed on June 28, 2022,1 be expunged from the above-identified application. The petition submits that petitioner wishes to seek a renewed petition to withdraw the holding of abandonment rather than seek a petition for revival of an abandoned application at this time. Petitioner asserts that the failure to obtain the return of the revival paper would cause financial harm to the party who submitted the revival paper or to the party in interest on whose behalf the revival paper was submitted.

37 CFR 1.59 states in part:

(a)(1)	Information in an application will not be expunged, except as provided in paragraph (b) of this section or § 41.7(a) of this title.
(2)	Information forming part of the original disclosure (i.e., written specification
including the claims, drawings, and any preliminary amendment specifically incorporated into an executed oath or declaration under §§ 1.63 and 1.175) will not be expunged from the application file.
(b)	An applicant may request that the Office expunge information, other than what is
excluded by paragraph (a)(2) of this section, by filing a petition under this paragraph. Any petition to expunge information from an application must include the fee set forth in § 1.17(g) and establish to the satisfaction of the Director that the expungement of the information is appropriate in which case a notice granting the petition for expungement will be provided. [emphasis added]

The standards for expunging information that is unintentionally submitted in an application, including the standards for establishing that the expungement of the information is appropriate, are discussed in the Manual of Patenting Examining Procedure (MPEP) § 724.05 II. 

This section states that a petition may be filed under 37 CFR 1.59(b), provided that:

(A)	the Office can effect such return prior to the issuance of any patent on the
application in issue;
(B)	it is stated that the information submitted was unintentionally submitted and the failure to obtain its return would cause irreparable harm to the party who submitted the information or to the party in interest on whose behalf the information was submitted;
(C)	the information has not otherwise been made public;
(D)	there is a commitment on the part of the petitioner to retain such information for
the period of any patent with regard to which such information is submitted;
(E)	it is established to the satisfaction of the Director that the information to be returned is not material information under 37 CFR 1.56; and
(F)	the petition fee as set forth in 37 CFR 1.17(g) is included.

Petitioner has not provided any evidence that requirements (B) and (D) are satisfied. Therefore, the petition to expunge pursuant to 37 CFR 1.59(b) must be dismissed at this time.

With respect to petitioner’s request to refund the $2100 petition fee submitted on June 28, 2022, with the petition under 37 CFR 1.137, petitioner should note 37 CFR 1.26(a) which states, in part, that:

The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.

The $2100 petition fee, submitted on June 28, 2022, with the petition to revive under the unintentional provisions of 37 CFR 1.137, was a required fee that was neither paid by mistake nor in excess of that required. A change of purpose after payment of the fee, as indicated by petitioner in the present request, will not entitle petitioner to a refund of the petition fee. Therefore, as the petition fee was required for filing a petition under 37 CFR 1.137 and was not paid by mistake or in excess, the requested refund is not approved.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 270-7064.

/KATHERINE ZALASKY MCDONALD/Petitions Examiner, OPET              



    
        
            
        
            
    

    
        1 The petition references a filing date for the Petition for Revival of Abandoned Application of June 28, 2020. This has been interpreted as June 28, 2022, based on the record of the instant application.